Case 1:15-cv-00111-TWP-MJD Document 648 Filed 06/01/20 Page 1 of 10 PageID #: 17407




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

   KNAUF INSULATION, LLC,                              )
   KNAUF INSULATION GmbH, and                          )
   KNAUF INSULATION SPRL,                              )
                                                       )
                                Plaintiffs,            )
                                                       )
                           v.                          )    Case No. 1:15-cv-00111-TWP-MJD
                                                       )
   JOHNS MANVILLE CORPORATION, and                     )
   JOHNS MANVILLE, INC.,                               )
                                                       )
                                Defendants.            )
                                                       )
                                                       )
   JOHNS MANVILLE CORPORATION, and                     )
   JOHNS MANVILLE, INC.,                               )
                                                       )
                                Counter-Claimants,     )
                                                       )
                           v.                          )
                                                       )
   KNAUF INSULATION GmbH,                              )
   KNAUF INSULATION SPRL, and                          )
   KNAUF INSULATION, LLC,                              )
                                                       )
                                Counter-Defendants.    )

                       ORDER ON PLAINTIFFS' MOTION TO DISMISS
                        COUNTERCLAIMS III (IN PART), IV, AND VI

          This matter is before the Court on a Motion to Dismiss filed pursuant to Federal Rules of

   Civil Procedure 12(b)(6) and 9(b) by Plaintiffs/Counter-Defendants Knauf Insulation LLC, Knauf

   Insulation GmbH, and Knauf Insulation SPRL (collectively, "Knauf") (Filing No. 514). Knauf

   brought this action to assert claims of patent infringement against Defendants/Counter-Claimants

   Johns Manville Corporation and Johns Manville, Inc. (collectively, "Johns Manville"). The parties

   have amended their pleadings numerous times, and Knauf's Motion to Dismiss Defendants’ First
Case 1:15-cv-00111-TWP-MJD Document 648 Filed 06/01/20 Page 2 of 10 PageID #: 17408




   Amended Answer and Counterclaims to Plaintiffs’ Fifth Amended Complaint and Demand for

   Jury Trial (Filing No. 503), that is currently before the Court asks for dismissal of Johns Manville's

   Counterclaims III (in part), IV, and VI. For the following reasons, the Court grants in part and

   denies in part Knauf's Motion to Dismiss.

                                          I. BACKGROUND

          The following facts are not necessarily objectively true, but as required when reviewing a

   motion to dismiss, the Court accepts as true all factual allegations in the complaint (or in this case,

   the counterclaims) and draws all inferences in favor of Johns Manville as the non-moving party.

   See Bielanski v. County of Kane, 550 F.3d 632, 633 (7th Cir. 2008) (standard for dismissal of a

   complaint); Cozzi Iron & Metal, Inc. v. U.S. Office Equip., Inc., 250 F.3d 570, 574 (7th Cir. 2001)

   (similar standard for dismissal of a counterclaim). This background section is not intended to be

   a comprehensive presentation of the facts of the case.

          Plaintiff Knauf Insulation, Inc. is a Delaware corporation with its principal place of

   business in Shelbyville, Indiana. Knauf Insulation GmbH is a German company, and Knauf

   Insulation SPRL is a Belgian company. Knauf produces and sells building materials, including

   insulation, such as fiberglass insulation and related products. Defendant Johns Manville is a

   Delaware corporation with its principal place of business in Denver, Colorado. Johns Manville is

   and has been a competitor of Knauf in the U.S. market for fiberglass insulation products. Johns

   Manville offers for sale in the U.S. formaldehyde-free insulation products that utilize a bio-based

   binder (Filing No. 308 at 2; Filing No. 503 at 3–5).

          Knauf initiated this action for patent infringement against Johns Manville on January 27,

   2015. Following numerous amendments to the pleadings, Knauf currently alleges that Johns

   Manville has violated and is continuing to violate the patent laws of the United States, 35 U.S.C.




                                                     2
Case 1:15-cv-00111-TWP-MJD Document 648 Filed 06/01/20 Page 3 of 10 PageID #: 17409




   §§ 271 and 281–285, by infringing Knauf's U.S. Patent Nos. 8,114,210; 8,940,089; D631,670;

   9,039,827; 9,464,207; 9,469,747; 9,828,287; and 9,926,464 ("'464 Patent") (Filing No. 308 at 2).

          Johns Manville first brought counterclaims for inequitable conduct against the '464 Patent

   and false marking in April 2018 (Filing No. 172). Knauf moved to dismiss those counterclaims

   for failure to state a claim because Johns Manville failed to plead with particularity and because

   Johns Manville lacked a competitive injury required by law. Johns Manville sought leave to

   amend, which the Court granted in connection with resolution of other motions affecting the

   operative pleadings on November 30, 2018 (Filing No. 307). Johns Manville filed its Answer and

   Counterclaims to Knauf's Fifth Amended Complaint on December 4, 2018 (Filing No. 310). Those

   counterclaims again asserted that the '464 Patent was unenforceable for inequitable conduct and

   made the same false marking claim as previously set forth. Johns Manville also added a new

   counterclaim for bad faith assertion of patent infringement pursuant to Indiana Code § 24-11-5-1.

   Knauf again moved to dismiss the '464 Patent unenforceability counterclaim on the basis of

   insufficient pleading, the false marking counterclaim for lack of competitive injury, and the

   Indiana statutory counterclaim for failure to factually plead bad faith. The Court dismissed all

   three of these counterclaims in its Order of April 30, 2019 (Filing No. 400). On July 18, 2019,

   Johns Manville again amended its counterclaims (Filing No. 503), which are the subject of the

   pending Motion to Dismiss under the Court's consideration.

                                     II.   LEGAL STANDARD

          Procedural rules in a patent case are governed by the applicable law of the regional circuit.

   McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1356 (Fed. Cir. 2007). Federal Rule of Civil

   Procedure 12(b)(6) allows a defendant to move to dismiss a complaint that has failed to “state a

   claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When deciding a motion to




                                                   3
Case 1:15-cv-00111-TWP-MJD Document 648 Filed 06/01/20 Page 4 of 10 PageID #: 17410




   dismiss under Rule 12(b)(6), the Court accepts as true all factual allegations in the complaint and

   draws all inferences in favor of the plaintiff. Bielanski, 550 F.3d at 633; Cozzi Iron & Metal, 250

   F.3d at 574 (similar standard for dismissal of a counterclaim). However, courts “are not obliged

   to accept as true legal conclusions or unsupported conclusions of fact.” Hickey v. O’Bannon, 287

   F.3d 656, 658 (7th Cir. 2002).

           The complaint must contain a “short and plain statement of the claim showing that the

   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In Bell Atlantic Corp. v. Twombly, the United

   States Supreme Court explained that the complaint must allege facts that are “enough to raise a

   right to relief above the speculative level.” 550 U.S. 544, 555 (2007). Although “detailed factual

   allegations” are not required, mere “labels,” “conclusions,” or “formulaic recitation[s] of the

   elements of a cause of action” are insufficient. Id.; see also Bissessur v. Ind. Univ. Bd. of Trs., 581

   F.3d 599, 603 (7th Cir. 2009) (“it is not enough to give a threadbare recitation of the elements of

   a claim without factual support”). The allegations must “give the defendant fair notice of what the

   . . . claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555. Stated differently,

   the complaint must include “enough facts to state a claim to relief that is plausible on its face.”

   Hecker v. Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009) (citation and quotation marks omitted).

   To be facially plausible, the complaint must allow “the court to draw the reasonable inference that

   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

   (citing Twombly, 550 U.S. at 556).

           When considering a motion to dismiss, “a court may consider, in addition to the allegations

   set forth in the complaint itself, documents that are attached to the complaint, documents that are

   central to the complaint and are referred to in it, and information that is properly subject to judicial

   notice.” Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013).




                                                      4
Case 1:15-cv-00111-TWP-MJD Document 648 Filed 06/01/20 Page 5 of 10 PageID #: 17411




                                         III. DISCUSSION

          Like in its earlier motions to dismiss, Knauf argues that the Court should dismiss Johns

   Manville's counterclaims because the '464 Patent unenforceability counterclaim has been

   insufficiently pled, the false marking counterclaim has not sufficiently pled competitive injury,

   and the Indiana statutory counterclaim fails to factually plead bad faith. Knauf argues that Johns

   Manville has failed to cure the deficiencies of its prior pleadings that resulted in the earlier

   dismissal.

          Counterclaim III alleges that the ’464 Patent (as well as other Knauf patents not at issue

   under this Motion to Dismiss) should be declared unenforceable due to inequitable conduct of

   Knauf and its patent agent directed to the Patent and Trademark Office ("PTO"). To support a

   claim of unenforceability due to inequitable conduct, the claimant “must present evidence that the

   applicant (1) made an affirmative misrepresentation of material fact, failed to disclose material

   information, or submitted false material information, and (2) intended to deceive the PTO.” Star

   Sci., Inc. v. R.J. Reynolds Tobacco Co., 537 F.3d 1357, 1365 (Fed. Cir. 2008) (internal punctuation

   marks and citations omitted). Regarding the first element, the Court is to consider the claim under

   a “but for” standard, asking “whether the PTO would have allowed the claim if it had been aware

   of the undisclosed reference.” Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1291

   (Fed. Cir. 2011). Regarding the second element, the claim must be pled with particularity, but

   “malice, intent, knowledge, and other conditions of a person’s mind may be alleged generally.”

   Fed. R. Civ. P. 9(b). Whether inequitable conduct claims are pled with particularity is governed

   by Federal Circuit law, Cent. Admixture Pharm. Servs. v. Advanced Cardiac Solutions, P.C., 482

   F.3d 1347, 1356 (Fed. Cir. 2007), and under that standard, pleading inequitable conduct “requires

   identification of the specific, who, what, when, where, and how of the material misrepresentation




                                                   5
Case 1:15-cv-00111-TWP-MJD Document 648 Filed 06/01/20 Page 6 of 10 PageID #: 17412




   or omission committed before the PTO.” Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312,

   1327 (Fed. Cir. 2009).

          A charge of inequitable conduct based on a failure to disclose will survive a motion
          to dismiss only if the plaintiff's complaint recites facts from which the court may
          reasonably infer that a specific individual both knew of invalidating information
          that was withheld from the PTO and withheld that information with a specific intent
          to deceive the PTO.

   Delano Farms Co. v. Cal. Table Grape Comm’n, 655 F.3d 1337, 1350 (Fed. Cir. 2011).

          Johns Manville has added many new allegations to support Counterclaim III concerning

   the ’464 Patent. See Filing No. 503 at 55–69. Johns Manville then concludes these allegations

   with a summarizing paragraph:

                  In summary, the “who” of the inequitable conduct claim regarding the ’464
          Patent is Dr. Blodgett. The “what, when, where, and how” of Dr. Blodgett’s
          inequitable conduct is summarized below. First, Dr. Blodgett buried material prior
          PTAB decisions on a voluminous Information Disclosure Statement without
          specifically highlighting those decisions, or their findings, to Examiner Heincer.
          Second, after Examiner Heincer provided his two reasons for allowing the ’464
          Patent’s claims—i.e., (1) that “the closest prior art” does not disclose a reducing
          sugar making up between about 73% to about 96% of the dry weight of a binder
          solution and (2) that the Helbing reference does not disclose a “Maillard
          reaction”—Dr. Blodgett took the unusual step of submitting “Comments” regarding
          the reasons for allowance without even mentioning any of the numerous, recent
          PTAB and Federal Circuit decisions flatly contradicting both of Examiner
          Heincer’s stated reasons for allowance. When Dr. Blodgett submitted his
          “Comments” regarding Examiner Heincer’s reasons for allowance on February 13,
          2018, Dr. Blodgett knew that similar claims in Knauf’s similar patents had been
          recently found to be unpatentable over prior art that discloses the very things that
          Examiner Heincer said the prior art lacked in connection with his examination of
          the ’464 Patent’s claims. On information and belief, Dr. Blodgett made a deliberate
          decision to ignore those PTAB and Federal Circuit decisions because he wanted to
          deceive Examiner Heincer into issuing a patent having claims that are unpatentable
          over the prior art characterized by the PTAB in other proceedings involving similar
          claims in several of Knauf’s related and similar patents.

   (Filing No. 503 at 68–69, ¶ 134.)




                                                   6
Case 1:15-cv-00111-TWP-MJD Document 648 Filed 06/01/20 Page 7 of 10 PageID #: 17413




          While Johns Manville's amended pleadings add detail concerning the who, what, when,

   where, and how of the alleged inequitable conduct, these additional details fail to cure the

   deficiency of the prior pleadings. As the Court previously ruled,

          [A]ll the relevant materials cited by the Defendants were submitted to the PTO, and
          [] the PTO Examiner reviewed them. Dkt. No. 341 at 5-6. Considering that the
          Examiner reviewed the materials at issue, which is demonstrated by documents
          referenced in the pleadings and attached as exhibits to the parties’ briefs, the
          pleadings fail to assert facts that, if true, would establish that the relevant materials
          were buried. Likewise, the Defendants’ pleading that the Plaintiff concurred with
          the PTO Examiner’s conclusion does not amount to a pleading of deceit.

   (Filing No. 400 at 4.) This same deficient factual basis still exists in the amended pleadings. “[T]he

   materials at issue appear on the disclosure list[,]” and “the Examiner signed the disclosure list

   consistent with its required procedure.” (Filing No. 537 at 13.) Information was not withheld from

   the PTO, and the facts do not bear out that materials were buried. Therefore, the Court grants

   Knauf's Motion to Dismiss Counterclaim III as to the '464 Patent.

          Counterclaim IV alleges false marking, which has three elements: (1) marking upon,

   affixing to, or using in advertising, “in connection with any unpatented article, the word 'patent' or

   any word or number importing that the same is patented[;]” (2) “for the purpose of deceiving the

   public;” (3) thereby causing a “competitive injury” to the false marking claimant. 35 U.S.C. §

   292(a)–(b). As with its earlier motion to dismiss, Knauf again argues that Johns Manville's

   pleadings fail to sufficiently allege the required "competitive injury," which requires more than an

   allegation that the parties are competitors. Knauf argues that a potential injury is insufficient, and

   Johns Manville's allegations only go so far as to assert potential injury.

          In the Court's Order on the previous motion to dismiss, the Court concluded that Johns

   Manville had only pled that the parties were competitors, without alleging sufficient facts to assert

   a competitive injury (Filing No. 400 at 6–7). Johns Manville has cured this deficiency. The




                                                     7
Case 1:15-cv-00111-TWP-MJD Document 648 Filed 06/01/20 Page 8 of 10 PageID #: 17414




   amended pleadings sufficiently plead facts concerning a competitive injury to survive dismissal at

   this stage of the litigation. The allegations plead an injury based on Knauf's alleged false marking,

   and the alleged injury is more than a "potential" or "future" injury as suggested by Knauf. The

   Court has reviewed the amended pleadings, and this determination is based primarily on

   paragraphs 196, 197, 198, 255, 256, 257, 258, and 259 of the counterclaim (Filing No. 503 at 90,

   103–05). Of course, Johns Manville will have to support this counterclaim with concrete evidence

   to move beyond the summary judgment stage of the litigation. The Court denies Knauf's Motion

   to Dismiss Counterclaim IV for false marking.

          Counterclaim VI alleges bad faith assertion of patent infringement pursuant to Indiana

   Code § 24-11-5-1. In the previous motion to dismiss, Knauf sought dismissal of this counterclaim

   based on a failure to factually plead bad faith. The Court granted that motion, determining that

   the allegations did not support bad faith on the part of Knauf (Filing No. 400 at 8–9). Johns

   Manville amended its pleadings, again bringing this counterclaim and inserting additional

   paragraphs proffered to support the "bad faith" counterclaim. Unfortunately for Johns Manville,

   it has failed to cure the deficiencies in Counterclaim VI for bad faith assertion of patent

   infringement. The additional paragraphs of the amended counterclaim consist primarily of

   conclusory statements and legal assertions. For example, Johns Manville’s theory that because it

   has pled inequitable conduct as to one patent, it has sufficiently pled bad faith here, fails because

   a state law cause of action cannot be invoked as a remedy for inequitable conduct. See Dow Chem.

   Co. v. Exxon Corp., 139 F.3d 1470, 1477-77 (Fed. Cir. 1998). In addition, as argued by Knauf,

   Johns Manville's claims that Knauf proceeded in bad faith when it resisted dismissing one patent

   pending discovery fails because the public record shows that the parties’ Stipulation and Motion

   Regarding Count V, Filing No. 189 (filed June 19, 2018), is based on representations and discovery




                                                    8
Case 1:15-cv-00111-TWP-MJD Document 648 Filed 06/01/20 Page 9 of 10 PageID #: 17415




   from Johns Manville served just the month prior on May 16, 2018. This cannot help Johns

   Manville's counterclaim. The Court adopts and incorporates herein the analysis and discussion of

   Counterclaim VI from the earlier Order at Filing No. 400 at 8–9. And for these reasons, the Court

   grants Knauf's Motion to Dismiss Counterclaim VI.

                                               IV.      CONCLUSION

            For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN PART

   Knauf's Motion to Dismiss (Filing No. 514). The Motion is granted with respect to Counterclaim

   III as to the '464 Patent, and Counterclaim VI for bad faith assertion of patent infringement. These

   claims are dismissed with prejudice. 1 The Motion is denied as to Counterclaim IV for false

   marking survives dismissal at this stage of the litigation.

            SO ORDERED.

   Date: 6/1/2020




       DISTRIBUTION:

       Melissa J. Baily                                            Catherine R. Lacey
       QUINN EMANUEL URQUHART &                                    QUINN EMANUEL URQUHART &
       SULLIVAN, LLP                                               SULLIVAN, LLP
       melissabaily@quinnemanuel.com                               catylacey@quinnemanuel.com

       Kevin M. Bell                                               Tina T. Lo
       KILPATRICK TOWNSEND & STOCKTON                              QUINN EMANUEL URQUHART &
       LLP                                                         SULLIVAN, LLP
       kbell@kilpatricktownsend.com                                tinalo@quinnemanuel.com


   1
    Because Johns Manville has had several opportunities to sufficiently plead its '464 Patent counterclaim and bad faith
   counterclaim, dismissal with prejudice is appropriate. The Seventh Circuit has noted that "dismissal under Rule
   12(b)(6) . . . is a dismissal with prejudice." Remijas, 794 F.3d at 697.


                                                             9
Case 1:15-cv-00111-TWP-MJD Document 648 Filed 06/01/20 Page 10 of 10 PageID #: 17416




     Spiro Bereveskos                         Daniel James Lueders
     WOODARD EMHARDT HENRY REEVES &           WOODARD EMHARDT HENRY
     WAGNER, LLP                              REEVES & WAGNER, LLP
     judy@uspatent.com                        lueders@uspatent.com

     Briana Lynn Clark                        Brice C. Lynch
     DENTONS BINGHAM GREENEBAUM LLP           QUINN EMANUEL URQUHART &
     (Indianapolis)                           SULLIVAN, LLP
     briana.clark@dentons.com                 bricelynch@quinnemanuel.com

     Lindsay Cooper                           Edward J. Mayle
     QUINN EMANUEL URQUHART &                 KILPATRICK TOWNSEND &
     SULLIVAN, LLP                            STOCKTON LLP
     lindsaycooper@quinnemanuel.com           TMayle@kilpatricktownsend.com

     Duane R. Denton                          Andrew M. Pendexter
     DENTONS BINGHAM GREENEBAUM LLP           DENTONS BINGHAM GREENEBAUM
     (Indianapolis)                           LLP (Indianapolis)
     rusty.denton@dentons.com                 andrew.pendexter@dentons.com

     Jaclyn Michelle Flint                    Kristopher L. Reed
     RILEY BENNETT EGLOFF LLP                 KILPATRICK TOWNSEND &
     jflint@rbelaw.com                        STOCKTON LLP
                                              kreed@kilpatricktownsend.com
     Matthew M. Gardlik
     WOODARD EMHARDT HENRY REEVES &           James W. Riley, Jr.
     WAGNER, LLP                              RILEY BENNETT EGLOFF LLP
     mgardlik@uspatent.com                    jriley@rbelaw.com

     Ella K. Hallwass                         Charles Verhoeven
     QUINN EMAUEL URGUHART & SULLIVAN         QUINN EMANUEL URQUHART &
     LLP                                      SULLIVAN, LLP
     ellahallwass@quinnemanuel.com            charlesverhoeven@quinnemanuel.com

     Blake R. Hartz                           Travis D. Whitsitt
     WOODARD EMHARDT HENRY REEVES &           KILPATRICK TOWNSEND &
     WAGNER, LLP                              STOCKTON LLP
     bhartz@uspatent.com                      twhitsitt@kilpatricktownsend.com

                                              Lance Yang
                                              QUINN EMANUEL URQUHART &
                                              SULLIVAN, LLP
                                              lanceyang@quinnemanuel.com




                                         10
